DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 
Status of the Claims
	Claims 1 and 8 are currently amended. Claims 2-5 are as previously presented. Claims 6-7 are original. Claims 9-10 are new. Claims 1-10 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections for claims 1-8 are upheld.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. allowing registration of one or more external systems, providing at least one API used to link the system to the external systems, communicating with the external systems through 

Response to Arguments
Rejection Under 35 USC 101
	On pages 7-9 of the Remarks filed 9/1/2021 Applicant argues that the instant claims are similar to those found eligible in McRO and are not directed to an abstract idea in the form of a mental process under a similar analysis, i.e. because there is “no evidence that the process was previously used.” Applicant’s arguments are fully considered, but are not persuasive. In McRO, the claimed invention recited a very specific set of rules that allowed a computer to perform animation in a manner that was previously only performable by human animators. The very fact that the animation could not be previously performed by computers and that the rules applied by the claimed invention solved this problem was the reason the claimed invention in McRO was found to be not directed to an abstract idea by improving an existing technological process. Here there is no evidence on record that establishes that the claimed invention was only previously performable by humans in the manner of McRO. The claimed invention thus does not provide an analogous technological improvement, and is instead directed to the abstract idea of selecting healthcare providers to perform tasks and monitoring task performance to generate reporting metrics that include an overall workload scoring method based on individual task scores and weights, which is not understood to be a technological problem. 
Applicant elaborates on page 9 of the Remarks regarding preemption. As noted in MPEP 2106.04(I), preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo. Applicant’s claims have been specifically analyzed with the two-part framework in the prior Office action. Accordingly, Applicant’s arguments regarding preemption are unpersuasive.
	On page 10 of the Remarks Applicant argues that the system of the claims as presently amended “is specifically tailored to an electronic system that can manage large amounts of data from various 
On pages 10 of the Remarks Applicant argues that the newly added limitations reciting registration of external systems for integration, provision of APIs and maintenance of external system profiles, and use of the APIs and external system profiles for communication and/or interoperability integrate the abstract idea into a practical application, at least because “a mental process cannot involve providing an API that is used for communications with an external system.” Applicant’s arguments are fully considered, but are not persuasive. Though Examiner agrees that the registration and subsequent communication of the system with external systems via provided APIs and maintained external system profiles is not part of the mental process, these limitations must be examined as additional elements. Under a Step 2A – Prong 2 analysis, such limitations merely provide computer implementation and necessary data gathering operations such that they amount to insignificant extra-solution activity and tie the invention to the field of electronic clinical data integration systems. Under a Step 2B analysis, these additional elements are found to be nothing more than those well-understood, routine, and conventional in the clinical tracking field, as evidenced by Applicant’s specification: “This integration will be directly to the system of record, stored in the Site Data Map 184 that providers, or other users, use 206 to facilitate seamless access to the data of the care plan and will leverage open APIs 207 available from most of the significant electronic medical record (EMR) vendors, examples of systems that provide rich integration 
On pages 10-12 of the Remarks Applicant argues that the combination of elements of the instant claims provide “significantly more” than the abstract idea because they are not well-understood, routine, and conventional in the field of electronic healthcare systems. Applicant specifically points to the limitations relating to the overall task workload score as well as the API and external system profile as not being well-understood, routine, and conventional. Applicant’s arguments are fully considered, but are not persuasive. The graphical display of workload analysis output from healthcare reporting analysis as well as integration with external systems via APIs and profiles are both well-understood, routine, and conventional activities, contrary to Applicant’s assertions. For example, Rajasenan (US 8515777 B1) Fig. 14 & Col25 L16-26, Lancaster et al. (US 20070142713 A1) Fig. 7 & [0041]-[0043], and Tisdale (US 20090043634 A1) Figs. 6-9 & [0028]-[0031] each note that healthcare worker task workload information may be presented for graphical display to a user, showing that this type of function is well-understood, routine, and conventional in electronic healthcare systems. Further, the use APIs and external system profiles to provide integration with external systems is well-understood, routine, and conventional, as addressed in the previous paragraph. Accordingly, these elements do not provide “significantly more” than the abstract idea and do not amount to an inventive concept. 
On page 12 of the Remarks Applicant argues that the claims provide “unconventional limitations… relating to the reporting metric [that] serve to confine the claim to a particular useful application of an abstract idea.” Applicant’s arguments are fully considered, but are not persuasive. As explained above as well as in the updated eligibility rejections below, the elements of the instant claims are not considered unconventional either alone or in combination. The claims recite an abstract idea of selecting a health care provider from a group of providers to perform a set of tasks and then monitoring and reporting the selected provider’s performance, and the additional elements of various generic 
For the reasons explained above, the 35 USC 101 rejections are upheld for claims 1-8 as explained in more detail below. 
Rejection Under 35 USC 103
	On pages 12-14 of the Remarks filed 9/1/2021 Applicant argues that the cited aspects of Eisenberg, Rajasenan, and the TCP/IP NPL do not render the presently amended claims obvious. Applicant’s arguments are fully considered, and Examiner agrees; claims 1-10 are indicated as including allowable subject matter as explained in more detail below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 each recite retrieving and storing “historical performance data on each provider in a group of health care providers, and healthcare data relating to each health care provider’s historical performance, wherein the data includes clinical data relating to the health of patients in a population of patients, and wherein the data is from at least three of the following systems or components…” (emphasis added). Because there are two instances of data initially introduced (“historical performance data” and “healthcare data”), it is unclear what type of data is being referenced by “wherein the data includes clinical data…”. Similarly, because there are four instances of data previously the data is from at least…”. For purposes of examination, Examiner interprets “the data” in each instance to be inclusive of any type of data previously introduced by the claims. Claims 2-7 and 9-10 are also rejected on this basis because they inherit the indefinite language due to their dependence on claims 1 or 8. 
	Claims 9 and 10 each additionally recite an instance of “the data.” For the reasons explained above for parent claims 1 and 8, it is unclear which of the previously introduced data types is intended to be referenced by “the data,” rendering each of these claims indefinite. For purposes of examination, Examiner interprets “the data” in each instance to be inclusive of any type of data previously introduced by the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-10 are directed to systems (i.e. machines) and thus fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “wherein the system is electronically accessible by a member portal over the internet,” various generic methods of electronic data integration, and “a processor connected to an electronic database and to the internet and programmed to” perform the functions of the invention, nothing in the claim elements preclude the steps from practically being performed by a human actor either mentally or manually. Specifically, the claim recites:
assessing the providers’ historical performances against each other; 
selecting a provider among the group of providers based on the assessment of the providers’ historical performances against each other, to perform a plurality of tasks; 
monitoring post-selection healthcare data relating to the selected provider’s performance of the plurality of tasks; and
generating a reporting metric based on various data and calculations (e.g. an overall task workload score for a plurality of providers based on a plurality of task workload ratings each corresponding to a single task and based on compliance of performance measures of the task and a weighting of the task).
Each of these steps may be performed entirely in the human mind because a human actor is reasonably capable of mentally comparing healthcare providers’ past performances against one another and mentally selecting the best provider to perform a group of tasks. Similarly, the human actor could then actively monitor the selected provider (e.g. by viewing the provider performing the tasks) and mentally generate a reporting metric relating to how well the tasks have been performed, much like a supervisor of any type of employee might. The generation of the reporting metric could reasonably be mentally or manually produced by the human actor (e.g. with aid of pen and paper) in the way that the claim describes, such that the reporting metric comprises an overall task workload score for the selected provider as well as other providers that a human actor has mentally or manually calculated for the providers. The mental or manual calculation of the overall task workload score could also be reasonably performed by a human actor such that it is based on task workload ratings that correspond to individual tasks that themselves are based on a provider’s performance and/or compliance with target values set by a third party for a particular task as well as mentally or manually assigned weightings for each task (e.g. a supervisor mentally notes that adherence to an assigned urgent CPR protocol is more important for a provider’s performance ratings than compliance with an assigned task to fetch a patient additional pillows). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. Claim 8 recites 
Claims 2-7 and 9-10 inherit the limitations that recite an abstract idea due to their dependence on claims 1 or 8, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-7 recite further limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. Specifically, claims 2 and 4 recite determining limitations that can be performed mentally by a human actor mentally judging a provider’s monitored performance of a task and deciding whether or not they should either continue their current task or be assigned additional tasks. Claims 3 and 5 recite determining limitations similar to claims 2 and 4 and also specify that weightings of tasks are taken into consideration for these determining steps, which a human actor could also mentally incorporate into their decision of whether or not a provider should either continue their current task or be assigned additional tasks. Claims 6 and 7 further narrow the report generation limitation of claim 1 by specifying that the status of an assigned task is monitored and reported on, and that the reports indicate whether a provider is meeting performance standards, respectively, which a human actor could also conceivably do by adding this information to their mentally or manually generated report metrics. Accordingly, claims 2-7 and 9-10 also recite an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, claims 1 and 8 recite additional elements of a member portal, an electronic database, and a processor connected to the electronic database and to the internet programmed to perform the functions of the invention. These claims each also include functional additional elements of allowing registration of one or more external systems for integration with the system wherein as a result of registration the system provides at least one API that is used to link the system to the at least one external system, wherein an external system profile for the at least one external system is maintained and used for communications and/or interoperability between the system and the at least one external system; communicating with the at least one external system through use of the API and based on the external system profile; retrieving from one or more internet-accessible discrete data sources via an electronic data connection that uses 
These additional elements do not integrate the recited abstract idea into a practical application because they do not reflect an improvement in the functioning of a computer or other technological field; do not effect a particular treatment or prophylaxis for a disease or medical condition; do not implement the abstract idea with a particular machine that is integral to the claim (note: the use of a processor programmed with instructions to perform a method does not constitute a particular machine; see MPEP 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine” and 2106.05(II): “additional elements that invoke computer or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception”); do not effect a transformation of a particular article to a different state or thing; nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an integrated electronic clinical data environment). 
Further, the additional elements in this claim amount to mere instructions to apply the exception on a computer. For example, “a processor connected to the electronic database and to the internet” performing functions that may be performed mentally, as discussed above in Step 2A – Prong 1, amounts to implementation of an otherwise-mental process on a computer. These hardware elements are recited at a high level of generality in both the claims and the specification, particularly paragraphs [0004] and [0027]-[0030], where the processor, electronic database, and internet are described in nonspecific, highly generic terms such that one of ordinary skill in the art would understand that any generic processor and database could be used. Additionally, registration of external systems such that communication can be established between the system and the external systems via APIs and profiles, retrieval of data from various types of data sources via a TCP electronic data connection and storage of such data in the electronic database also merely provide computer implementation and necessary data gathering 
Independent claim 8 recites similar additional elements to claim 1, and is thus not integrated into a practical application under the same analysis. Dependent claims 2-7 do not include any additional elements that would integrate the judicial exception into a practical application beyond the generic processor antecedently recited in claim 1, and as such also amount to mere instructions to apply the exception using generic computer components. Dependent claims 9 and 10 specify that at least part of the data originated from an electronic home monitor, which merely ties the field of the invention to electronic home monitoring and provides a further generic electronic data source for the nominal data gathering operation. As such, this element does not provide integration into a practical application. 
Accordingly, the additional elements of claims 1-10 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-10 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the database and processor connected to the database and to the internet to perform the determining, selecting, monitoring, and generating steps amount to no more than mere instructions to apply the exception using generic computer components. Applicant has not shown that these elements individually or in combination amount to anything other than that which is well-understood, routine, and conventional because the specification does not specify any hardware particulars that would communicate to one of ordinary skill in the art that anything other than known, Apple, Inc. v. Ameranth, inc., 842 F.3d 1229 (Fed. Cir. 2016). 
Further, the additional functional elements that merely provide the insignificant extra-solution activities of electronic data integration for data gathering and outputting are no more than generic computer functions performed by generic computer components that are also well-understood, routine, and conventional in the art. For example, the generically recited processor performs the functions of retrieving and storing data as well as displaying data, which are equivalent to storing and retrieving information in memory as well as receiving or transmitting data over a network, which the courts have found to be well-understood, routine, and conventional computer functions (see MPEP 2106.05(d)(II)). Further, the use of an electronic data connection that uses transmission control protocol (TCP) to retrieve data over a network is well-understood, routine, and conventional as evidenced by “Overview of TCP/IP” published by Sams in 2002 (hereinafter “Overview”): “TCP/IP is everywhere. It’s not something physical that can only be in one place at a time. It’s a set of protocols that allows anyone with a computer, modem, and an Internet service provider to access and share information over the Internet…. TCP/IP is a stable, well-established, complete set of protocols” (see the first two paragraphs on Pg 1 of Overview, emphasis added). Further, it is well-understood, routine, and conventional to use this particular protocol for electronic healthcare communications, as evidenced by at least para. [0016] of McGillin et al. (US 20060287906 A1) where many known protocols are listed as being contemplated as a possible communication path 15. Additionally, registration of external systems such that communication can be established between the system and the external systems via APIs and profiles is well-understood, routine, and conventional as evidenced by Applicant’s specification: “This integration will be directly to the system of record, stored in the Site Data Map 184 that providers, or other users, use 206 to facilitate open APIs 207 available from most of the significant electronic medical record (EMR) vendors, examples of systems that provide rich integration capabilities are Epic, eCW, Cerner, Greenway, Allscripts, and NextGen” ([0047], emphasis added), in combination with Fig. 7 & [0058] of Hussain et al. (US 20100169119 A1). These disclosures show that the API/profile integration and communication occurs via existing, standard API and integration means, and thus these elements do not provide an inventive concept. 
Independent claim 8 recites similar additional elements to claim 1, and thus does not provide an inventive concept under the same analysis. Dependent claims 2-7, as noted above, do not include any additional elements that would amount to significantly more than the abstract idea beyond the generic processor antecedently recited in claim 1, and as such also amount to mere instructions to apply the exception using generic computer components and do not provide an inventive concept. Dependent claims 9 and 10 recite that data originates from an electronic home monitor, which merely ties the field of the invention to this type of device; further, clinical data integration with generic electronic patient monitors is well-understood, routine, and conventional as evidenced by at least Applicant’s specification noting only generic types of cellular or Bluetooth monitors like pulse oximeters, spirometers, glucose meters, and digital scales in [0092], combined with at least [0012] & [0033] of McGillin (US 20060287906 A1); and Fig. 4 & [0065] of Hussain (US 20100169119 A1); and [0014] & [0016] of Amarasingham et al. (US 20130262357 A1) showing known integration of these types of generic devices with clinical tracking systems. 
Thus, when taken individually or considered in combination, the additional elements of claims 1-10 do not amount to significantly more than the abstract idea itself and do not provide an inventive concept. Claims 1-10 are not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach a system for selecting healthcare providers to perform tasks and monitoring their performance to generate a reporting metric in combination with registration of one or more external systems to provide an API used to link the system to the at least one external system, wherein an external system profile for the external system is maintained and used for communications and/or interoperability, wherein the system is configured to communicate with the at least one external system through use of the API and based on the external system profile, in addition to the data received by the system being from at least three of a variety of clinical systems. 
The closest related art of record includes:
- Eisenberg (US 20060053053 A1), disclosing a system for medical task management and assignment that utilizes provider performance metrics and workload assessments to balance clinical workload; this reference fails to explicitly disclose the specific overall workload scoring methods of the independent claims, registration of external systems via APIs and maintenance of profiles for communication, retrieval of data using TCP, and acquisition of data from three separate sources recited in the independent claims. 
- Rajasenan (US 8515777 B1), disclosing a task-based clinical workload balancing system incorporating graphically displayed reporting metrics indicating an overall task workload score for a plurality of providers based on individual task scores and weighting; this reference fails to explicitly disclose registration of external systems via APIs and maintenance of profiles for communication, retrieval of data using TCP, and acquisition of data from three separate sources recited in the independent claims. 
- Tisdale (US 20090043634 A1), disclosing an integrated clinical tasking and workflow system with individual provider workload scoring and performance tracking; this reference fails to explicitly disclose the specific overall workload scoring methods of the independent claims, registration of external systems via APIs and maintenance of profiles for communication, retrieval of data using TCP, and acquisition of data from three separate sources recited in the independent claims. 
Upon completion of an updated prior art search, Examiner further submits that Hussain (US 20100169119 A1), disclosing clinical tracking systems with external system API and integration profiles along with at least three external system data sources) is relevant to the field of Applicant’s invention, but does not explicitly disclose every feature of Applicant’s claims as amended above. Examiner has found no teaching or suggestion that it would be obvious to one of ordinary skill in the art, before the effective . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626      

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626